Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 7/6/2020.  Claims 1-5 and 7-21 are pending.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 7/6/2020, with respect to claim 1 and the first interpretation of Hunt et al. have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) of claims 1-3, 5, 7-12 has been withdrawn (first interpretation with an expandable member (130)).
Applicant's arguments filed 7/6/2020 have been fully considered but they are not persuasive. As to claim 1, the applicant argues that the device as claimed by the applicant is not configured as a graft.  However, the claims only recite that “the expandable member.  
As to claims 14 and 16, the applicant has added the limitation of the expandable member is not configured a stent, a coil, an endograft or an endoprosthesis.  The limitation was not previously in a dependent claim that relied on claim 14.  The new limitation changes the scope of the claim requiring new consideration.  A new rejection with a new interpretation of Hunt is included below (expandable member not balloon 60).
As to the arguments to 4, 13, and 16-20 und 35 U.S.C. 103.  The examiner maintains that Hunt reads on the on the independent claim 1 from which 4 and 15 depend.  The examiner maintains that Hunt reads on the on the independent claim 16-20 from which depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5-12, 14, and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. US  2008/0004686 A1 (Hunt).
 As to claim 1 Hunt teaches a device comprising:  an expandable member (60); and a material layer (130) coupled to the expandable member (60, [0042] states that the embodiment shown in figure 2 can be used with the medical device that includes 60), wherein the expandable member is configured to attach to an elongated body (50); configured to deliver an inflation material therethrough and into the expandable member (via inflation lumen 54); and wherein the expandable member is not configured as a stent, a coil, an endograft, or an endoprosthesis (the expandable member is a balloon).  
As to claim 2, Hunt teaches the device of claim 1, wherein the material layer is pre-adhered to the expandable member using an adhesive ([0011]).  
As to claim 5, Hunt teaches the device of claim 1, wherein the expandable member comprises a non-mammalian tissue (expandable member is balloon 60).
As to claim 7, Hunt teaches the device of claim 1, wherein the material layer is configured as a patch (what is considered a patch is not claimed, tube can be considered a type of patch).  
As to claim 8, Hunt teaches the device of claim 1, wherein the material layer is configured as a cylinder (130 is a tube).  
As to claim 9, Hunt teaches the device of claim 1, further comprising an ultraviolet light sensitive adhesive (182) positioned on a relative outside of the material layer (fig. 2), the ultraviolet light sensitive adhesive configured to cure or otherwise activate from ultraviolet light so to cause the ultraviolet light sensitive adhesive to adhere the material layer to a mammalian luminal organ when the device is positioned within a lumen of the mammalian luminal organ and when the expandable member is expanded [0040].  
As to claim 10, Hunt teaches the device of claim 1, further comprising an ultraviolet light sensitive adhesive (182) positioned on a relative outside of the material layer (fig. 2), the ultraviolet light sensitive adhesive configured to cure or otherwise activate from a first wavelength of ultraviolet light so to cause the ultraviolet light sensitive adhesive to adhere the material layer to a mammalian luminal organ when the device is positioned within a lumen of the mammalian luminal organ and when the expandable member is expanded, and wherein the ultraviolet light sensitive adhesive is further- 12 - R2017-05-US-03 (3DT)configured to deactivate from a second wavelength of ultraviolet light so to cause the ultraviolet light sensitive adhesive to detach the material layer from the mammalian luminal organ [0011].  
As to claim 11, Hunt teaches the device of claim 1, further comprising one or more light sources positioned within the expandable member (56 or 156).  
As to claim 12, Hunt teaches the device of claim 1, further comprising one or more light sources (132) positioned upon an outer surface of the expandable member.  

As to claim 14, Hunt teaches a system, comprising:  a device, comprising: an expandable member (60); and a material layer (130) coupled to the expandable member; an elongated body coupled to the expandable member (catheter 50 with balloon 60, [0039]); and a chemical delivery source (Hunt teaches a device delivery system usable with the device, the device delivery system having a fluid delivery lumen 424 that would inherently be connected to a chemical delivery source) configured to couple to the elongated body (fig. 5b); wherein the elongated body is configured to deliver an inflation material from the chemical delivery source therethrough and into the expandable member [0039], [0073]; and wherein the expandable member is not configured as a stent, a coil, an endograft, or an endoprosthesis (the expandable member is a balloon).  
As to claim 15, Hunt teaches the system of claim 14, further comprising a light device configured for insertion into a lumen of a mammalian luminal organ with the device, the light device further configured to generate ultraviolet light within the lumen [0040].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt as applied to claim1 above, and further in view of Fish 9119738.
As to claim 3, Hunt teaches the device of claim 1.  It should be noted that Hunt does not specifically show wherein the material layer does not completely encircle a portion of the expandable 
  Fish shows a device (121) that is balloon expandable.  As shown in figs. 5b and 5c, the balloon expandable device 121 is configured so that it does not completely encircle a portion of the expand member (ends of 221 are not encircle).  This configuration allows for the formation of a tapered nosecone to facilitate advancement of the delivery system into the blood vessel (Col 14, line 14-22) and  is well known in the art to ensure complete expansion of a balloon expandable device.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the material layer not completely encircle a portion of the expandable member in view of Fish when the expandable member is used as a delivery device in that it provides the stated advantages taught by Fish. 
Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt as applied to claim 1 above, and further in view of Vonderwalde et al. US 2009/0069880 A1 (Vonderwalde).
As to claims 4 and 21, Hunt teaches the device of claims 1 and 14.  It should be noted that Hunt fails to teach wherein the expandable layer comprises a mammalian tissue selected from the group consisting of pulmonary ligament, parietal pleura, mediastinal pleura, and visceral pleura.  Hunt does teach the expandable (130) can be made from any suitable material [0043]. 
Vonderwalde teaches a device with a common expandable layer (16) including the use of polyamide and polytetrafluoroethylene [0051] as in Hunt.  Vonderwalde also teaches other suitable materials including the use of pleura [0052].  Since the claims recite all sections the make up the pleura, the broad use of pleura in Vonderwalde meets encompasses all the species claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Hunt to make use of the pleura as an expandable layer as an obvious alternative to polyamide and . 
Claims 13 and 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Myr US 2014/0018902 A1.
As to claim 13, Hunt device of claim 1.  It should be noted that Hunt fails to teach a drug release portion positioned upon the material layer, so that when the expandable member is inflated within a lumen of a mammalian luminal organ, the drug release portion contact the mammalian luminal organ to allow drug from the drug release portion to be delivered to the mammalian luminal organ.
Myr teaches a similar device with a common drug release portion of providing localized pharmacological treatment of a vessel [0191]-[0192].  It should have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Hunt to include the drug release portion in view of Myr for the added benefit of localized pharmacological treatment of a vessel [0191]-[0192].
As to claim 16, Hunt teaches a method, comprising the steps of:  introducing a device into a lumen of a mammalian luminal organ [0008], the device comprising: an expandable member (60); and a material layer (130) coupled to the expandable member ([0042] states that the embodiment show in figure 2 can be used with the medical device that include 60); wherein the expandable member is configured to attach to an elongated body (50) configured to deliver an inflation material therethrough and into the expandable member; wherein the expandable member is not configured as a stent, a coil, an endograft, or an endoprosthesis (the expandable member is a balloon); and inflating the expandable member so that the material layer contacts the mammalian luminal organ and adheres to the mammalian luminal organ at or near the aneurysm [0011], [0040].- 13 -R2017-05-US-03 (3DT)  It should be noted that Hunt fails to specifically teach introducing a device into a lumen of a mammalian luminal organ at or near an aneurysm.  Hunt does teach that the device can be configured as any endolumenal medical device that can be secured with a light-activated adhesive [0042].
Myr teaches a similar device with a common light-activated adhesive that is implant at an aneurysm (abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Hunt to introduce the device of Hunt at or near an aneurysm in view of Myr, since Hunt discloses that the device can be configured as any endolumenal medical device that can be secured with a light-activated adhesive, and Myr teaches it is known to place a light-activated adhesive that is implant at an aneurysm an would result in the predictable result of repairing the aneurysm.
As to claim 17, Hunt teaches the method of claim 16, further comprising the step of: deflating the expandable member so to cause the expandable member to detach from the material layer ([0011], [0039], [0073], Alternative interpretation).  
As to claim 18, Hunt teaches the method of claim 16, wherein the material layer has an adhesive positioned thereon, and wherein the step of inflating is performed to cause the adhesive of the material layer to contact the mammalian luminal organ and to cause the material layer to adhere to the mammalian luminal organ [0011].  
As to claim 20, Hunt/Myr teaches the method of claim 16, wherein the step of inflating is performed to cause the material layer to adhere to the mammalian luminal organ and to completely cover the aneurysm (Myr, [0010]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt as applied to claim 16 above, and further in view of Bacino et al. US 2013/0226131 A1 (Bacino).
As to claim 19, Hunt teaches the method of claim 16.  It should be noted that Hunt fails to teach the step of: introducing a chemical into the expandable member to cause an adhesive applied to the 
Bacino teaches a method of weakening an adhesive by introducing a chemical into an expandable member to cause an adhesive applied to the expandable member to weaken [0100].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Hunt to weaken an adhesive by introducing a chemical into an expandable member in view of Bacino because the substitution of one method of weakening the adhesive for another would have yielded predictable results, namely, allowing the material layer to separated and be removed from the expandable member to place a the target location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771